IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

HOWARD and BEATRICE SEELIG,       )
a marital community,              )   No. 78716-1-I

                 Appellants,     )    DIVISION ONE
                                 )
       v.                        )
                                 )    UNPUBLISHED OPINION
308 FOURTH AVENUE SOUTH          )
JOINT VENTURE, a New York        )
general partnership, ORT         )
DOWNTOWNER, LLC, a general       )
partner, MARTIN A. SEELIG, a     )
general partner, MICHELLE SEELIG )
TRUST, a general partner, RACHEL )
SEELIG TRUST, a general partner, )
JENNIFER H. SEELIG, a general    )
partner, LAURA S. STRICKLAND,    )
a general partner, MARK E.       )
STRICKLAND, a general partner,   )
GOLDSCHMIDT FAMILY TRUST, a      )
general partner, LAWRENCE E.     )
GOLDSCHMIDT, a general partner,  )
ELLEN C. GOLDSCHMIDT, a general )
partner, JULIET S. AMES GRANTOR )
TRUST, a general partner,        )
ALEXANDER K. AMES GRANTOR        )
TRUST, a general partner, SAMANTHA)
WINSLOW GRANTOR TRUST, a          )
general partner, JESSIE WINSLOW   )
GRANTOR TRUST, a general partner, )
MARGARET S. LARKIN TRUST, a       )
general partner, MATTHEWS.        )   FILED: October 28, 2019
LARKIN GRANTOR TRUST, a           )
general partner, MICHELLE C.      )
KORNBLAU GRANTOR TRUST, a         )
No.78716-1-1/2


general partner, JOEL B.                  )
KORNBLAU GRANTOR TRUST, a                 )
general partner,                          )
              Respondents.


       LEACH, J.   —   Howard Seelig appeals the trial court’s summary judgment

dismissal of his lawsuit against 308 Fourth Avenue South Joint Venture (“Joint

Venture”). First, he claims that he raised genuine issues of material fact about

whether he was an employee of Joint Venture and whether he rendered real

estate brokerage services to Joint Venture. Next, he claims that he was entitled

to a continuance to conduct discovery under CR 56(f) because he identified a

supposed agreement that, if found, would show Joint Venture promised in writing

to compensate him for managerial efforts.

      The services that Seelig rendered for the Joint Venture are not exempt

from the licensing requirement.     So no genuine issues of material fact exist

regarding Seelig’s claim for additional compensation for management services.

Seelig also fails to establish that the trial court abused its discretion by denying

his request for a continuance for discovery.

      We affirm.

                                      FACTS

       Howard Seelig and several others formed Joint Venture in 1970 to

purchase, rehabilitate, and operate a large apartment project in Seattle, the

                                        -2-
No. 78716-1-1/3



Downtowner Apartments. The Joint Venture partnership agreement stated that

Seelig and his brother, Martin Seelig, would manage the Downtowner.

       The Downtowner was a low-income apartment building operated under

Federal Housing Authority regulations.     In his February 17, 2015, declaration,

Seelig describes the services for which he seeks additional compensation. He

agrees that he received compensation for management services during his

tenure with the property but contends that Joint Venture owes him more.

       In 2004, Seelig conveyed his ownership interest in Joint Venture to others

but continued as its manager. He managed the Downtowner until September

2011. Joint Venture sold the Downtowner in 2012.

       Seelig sued for breach of contract after the building was sold.           His

complaint states only a claim for additional            compensation for unpaid

management services for the Downtowner, but the record established an

unpleaded claim for a bonus due on the sale of the Downtowner. Joint Venture

asked the court to dismiss both claims on summary judgment. The trial court

granted this request.   Seelig appealed this decision.1     This court affirmed the


       1 Seelig claimed on his first appeal that the trial court erred in granting
summary judgment because (1) there were genuine issues of material fact
whether he was entitled to a bonus when Joint Venture sold the Downtowner, (2)
there were genuine issues of material fact whether Joint Venture terminated him
in bad faith, and, of relevance in this appeal, (3) the trial court erred in granting
summary judgment on his claim for additional compensation for management
services. Seelig v. 308 Fourth Ave. S. Joint Venture, No. 75777-6-I, slip op.
                                         -3-
No. 78716-1-1/4



dismissal of the bonus claim but reversed dismissal of the additional

management services compensation claim.2

      After remand, Joint Venture renewed its request for summary judgment.

Seelig asked the trial court to continue Joint Venture’s request to allow him to

conduct additional discovery about a supposed signed agreement for additional

compensation that Seelig was unable to confirm exists. The trial court granted

summary judgment dismissing Seelig’s remaining claim, noting how Seelig

cannot “come within any of the exceptions to the statute on the licensing.” Seelig

appeals.

                                   ANALYSIS

                         Motion for Summary Judgment

                              Employee Exemption

      Seelig claims that the record shows genuine issues of material fact exist

about whether Seelig was an employee of Joint Venture and, thus, exempt from

any licensing requirement.

      This court reviews an order granting summary judgment de novo.3

Summary judgment is appropriate when, viewing all facts and reasonable

(Wash.         Ct.      App.       Dec.        18,       2017)  (unpublished),
http://www.cou rts.wa.gov/opinions/pdf/757776. pdf.
        2 The respondents incorrectly quoted RCW 18.85.331, the statute central
to its argument on the management services claim. This court vacated the
summary judgment on this claim and remanded for proceedings without ruling on
the merits of the claim. Seelig, No. 75777-6-I, slip op. at 8.
                                        -4-
No. 78716-I-I / 5



inferences in the light most favorable to the nonmoving party, no genuine issue of

material fact exists and the moving party is entitled to judgment as a matter of

law.4 We consider the same evidence that the trial court considered.5

       In his complaint, Seelig sought compensation for his services rendered as

manager of the Downtowner.           RCW 18.85.331 prohibits a person from

performing real estate brokerage tasks without a license.6        It also prohibits a

person from bringing suit to collect compensation as a real estate broker without

a broker’s license.7    A person performs real estate brokerage services by

‘[n]egotiating or offering to negotiate, either directly or indirectly, the purchase,

sale, exchange, lease, or rental of real estate, or any real property interest

therein.”8

       Seelig admitted in his declaration that he “negotiated a deal with

Goodman Real Estate to purchase the Downtowner for $16 million           ...   but [the

deal] fell through” and that he claimed additional compensation in part due to “his

efforts in facilitating a sale transaction of the Downtowner Apartments.” He also

stated that he “[set] up [the] purchase of the property.”           Because Seelig


       ~ Hayden v. Mut. of Enumclaw Ins. Co., 141 Wn.2d 55, 63-64, 1 P.3d 1167
(2000).
       ~ Lybbert v. Grant County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000).
       ~ Lybbert, 141 Wn.2d at 34.
       6 RCW 18.85.331.
       ~ RCW 18.85.331.
       8 RCW 18.85.011(17)(b).

                                       -5-
No. 78716-1-I /6



negotiated the purchase of real property, the services that he provided were real

estate brokerage services, which require a license.

      So Seelig would need to be exempt from the broker’s license requirement

in order to be compensated in this case. He claims he is exempt under RCW

18.85.151(1), which exempts “[amy person who purchases or disposes of

property.   .   .   and their employees” from needing a license.9 He states in his brief,

      [l]f Seelig was an employee of the Joint Venture at the time the
      Joint Venture promised to pay him management compensation and
      a bonus when the Downtowner was sold, then he was exempt from
      the licensing requirement. Whether Seelig was an employee of the
      Joint Venture at the time the Joint Venture promised to pay him
      management compensation and the bonus is a genuine issue of
      material fact.
      But Seelig’s status as an employee of Joint Venture when the supposed

agreement for management compensation was made is not relevant.                      The

statute exempts people who buy or sell real property and their employees; it does

not provide a continuing exemption for a person who may have been an

employee when a compensation agreement was made but stops being an

employee before any sale occurs, as Seelig suggests.

      Seelig admits he was not an employee of Joint Venture when it sold the

Downtowner.           Thus, even if he ever was an employee of Joint Venture, he

agrees that he was not an employee when Joint Venture “purchase[d] or

       ~ RCW 18.85.151(1). In this case, the licensing exemptions refer to a real
estate broker’s license.
                                      -6-
No. 78716-1-1/7



dispose[d] of [the] property.”1°   Since Seelig’s employment status with Joint

Venture when it sold the building is the relevant question, no genuine issues of

material fact exist as to whether Seelig was an employee of Joint Venture at the

relevant time.

                               Brokerage Services

       Seelig also argues that the record shows genuine issues of material fact

about whether Seelig rendered exempt real estate brokerage services to Joint

Venture. He claims his activities as property manager fell “squarely” within the

licensing exemption provided in RCW 18.85.151(13). Joint Venture claims that

his activities do not fit within this exemption because he admittedly engaged in

real estate brokerage services beyond those described in this exemption.

       RCW 18.85.151(13) exempts from the licensing requirement individuals

who are “limited in property management” to any of the following activities:

            (a) Delivering a lease application,         a lease,    or any
       amendment thereof to any person;

              (b) Receiving a lease application, lease, or amendment
      thereof, a security deposit, rental payment, or any related payment
      for delivery to and made payable to the real estate firm or owner;

              (c) Showing a rental unit to any person, or executing leases
      or rental agreements, and the employee or retainee is acting under
      the direct instruction of the owner or designated or managing
      broker;

       10Respondents failed to raise this issue in their briefing and instead
argued that Seelig was never an employee.
                                     -7-
No. 78716-1-I /8



                (d) Providing information about a rental unit, a lease, an
         application for lease, or a security deposit and rental amounts to
         any prospective tenant; or

                (e) Assisting in the performance of property management
         functions by carrying out administrative, clerical, financial, or
         maintenance tasks.
         Seelig admitted that the various tasks for which he seeks compensation

included negotiating a deal for the Downtowner, facilitating a sale transaction for

the Downtowner,          negotiating about and then         leasing   and    renting the

Downtowner, advertising and consulting with potential buyers, marketing the

property, ensuring the property was in compliance with federal regulations,

resolving legal complaints for the property, and preparing tax returns. He also

admitted in his declaration that his “primary role was that of the Joint Venture’s

chief executive officer (CEO) and chief financial officer (CEO).”

         So undisputed facts in the record show that Seelig’s activities were not

limited to those described in RCW 18.85.151(13).             He does not fit within the

exemption. Also, these additional tasks that Seelig performed include real estate

brokerage services.11           No genuine issues of material fact exist as to whether

Seelig        rendered   real    estate   brokerage   services   beyond     the   property

management activities listed in RCW 18.85.151(13). The trial court did not err by

granting summary judgment to Joint Venture.


         11   RCW 18.85.O11(17)(b).
                                              -8-
No. 78716-1 -l / 9



                              CR 56(f) Continuance

       Seelig asserts that the trial court should have granted his request for a

continuance for discovery under CR 56(f).

       A trial court may deny a CR 56(f) continuance request for a number of

reasons: “‘(1) the requesting party does not offer a good reason for the delay in

obtaining the desired evidence; (2) the requesting party does not state what

evidence would be established through the additional discovery; or (3) the

desired evidence will not raise a genuine issue of material fact.”12 We will affirm

a trial court’s decision to deny a CR 56(f) motion absent a showing of manifest

abuse of discretion.13

       Here, Seelig claims he was entitled to conduct discovery to find a “written

agreement to pay compensation and/or additional compensation to him.” The

alleged written agreement purported to compensate Seelig for his “services

rendered as the manager of the [b]uilding.” Seelig’s “services rendered as the

manager” include real estate brokerage services, as described above. So any

search for an agreement for management services is fruitless. Even if Seelig

finds this supposed written agreement through discovery, that agreement would

provide for compensation for service that included brokerage services, Seelig

       12 Baechler v. Beaunaux, 167 Wn. App. 128, 132, 272 P.3d 277 (2012)
(quoting Turner v. Kohler, 54 Wn. App. 688, 693, 775 P.2d 474 (1989)).
       13 Lake Chelan Shores Homeowners Ass’n v. St. Paul Fire & Marine Ins.
Co~ 176 Wn. App. 168, 183, 313 P.3d 408 (2013).
                                       -9-
No. 78716-1-1/10



does not have a broker’s license, a person cannot sue for compensation for

brokerage services without a license, and Seelig’s activities are not exempt from

the licensing requirement.

       Seelig did not identify any evidence that he might obtain through discovery

that would raise a genuine issue of material fact. The trial court did not abuse its

discretion in denying Seelig’s CR 56(f) motion.

       Seelig also states that he should be entitled to a continuance for discovery

because “{ijf the [a]greement does not exist, then Goldschmidt may have

perpetrated an elaborate fraud on Seelig by misrepresenting that the [a]greement

had been signed by the Joint Venture.” However, Seelig did not plead a claim for

fraud or misrepresentation in his original complaint. So the trial court did not

abuse its discretion in denying Seelig’s CR 56(f) motion.

                                  Attorney Fees

       Joint Venture requests an award of attorney fees and costs pursuant to

RAP 14.1 and RAP 18.9(a), claiming that Seelig’s appeal is frivolous.           We

disagree.

       RAP 18.9(a) permits the court to require a party to pay the fees and costs

of another party for defending a frivolous appeal.14 “An appeal is frivolous if it

raises no debatable issues on which reasonable minds might differ and it is so


       14   Kinney v. Cook, 150 Wn. App. 187, 195, 208 P.3d 1(2009).
                                        -10-
No.78716-1-I/li



totally devoid of merit that no reasonable possibility of reversal exists.”15 An

appellate court resolves any doubts about whether the appeal is frivolous in favor

of the appellant.16

       Joint Venture argues that Seelig’s arguments are “belied by the rules of

procedure, the plain language of a state statute, and uniform case law.” It claims

that Seelig has presented no debatable issues or close questions.

       While Seelig’s arguments do not persuade this court, an appeal is not

frivolous merely because it is unsuccessful.17 And this court reaches for the first

time the merits of an issue that Seelig raised in his first appeal.

       For these reasons, we deny the request for fees and costs.

                                   CONCLUSION

       We affirm. Because Seelig admitted that he was not an employee of Joint

Venture when it sold the Downtowner, no genuine issue of material fact exists

about whether Seelig was an employee of Joint Venture at any relevant time.

Additionally, Seelig admitted to performing services that do not qualify him under

the licensing requirement exemption. No genuine issue of material fact exists

about whether Seelig rendered real estate brokerage services to Joint Venture.


       15 Hernandez v. Stender, 182 Wn. App. 52, 61, 358 P.3d 1169 (2014)
(quoting Protect the Peninsula’s Future v. City of Port Angeles, 175 Wn. App.
201, 220, 304 P.3d 914 (2013)).
       16 Protect the Peninsula’s Future, 175 Wn. App. at 220.
       17 Protect the Peninsula’s Future, 175 Wn. App. at 220.

                                        —11—
No. 78716-1-1/12



Finally, because Seelig did not identify any evidence that would entitle him to an

exemption from the licensing requirement, the trial court did not abuse its

discretion in denying his CR 56(f) motion. We deny Joint Venture’s requests for

attorney fees and costs.



                                                               /
                                                                    /
WE CONCUR:




                                      -12-